Sub-Item 77O Rule 10f-3 Transactions Dreyfus Investment Grade Funds, Inc. -Dreyfus Intermediate Term Income Fund On August 7, 2012, Dreyfus Intermediate Term Income Fund, a series of Dreyfus Investment Grade Funds, Inc. (the "Fund"), purchased 2,/2% Debentures due 2042 issued by Time Warner Cable Inc. (CUSIP No. 88732JBD9) (the "Debentures") at a purchase price of $99.439 per Debenture including an underwriting discount of $0.875 per Debenture. The Debentures were purchased from Morgan Stanley & Co. LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Goldman, Sachs & Co. J.P. Morgan Securities LLC BNP Paribas Securities Corp. Barclays Capital Inc. Deutsche Bank Securities Inc. Lloyds Securities Inc. Mitsubishi UFJ Securities (USA), Inc. RBS Securities Inc. Morgan Stanley & Co. LLC RBC Capital Markets, LLC Credit Agricole Securities (USA) Inc. Mizuho Securities USA Inc. SMBC Nikko Capital Markets Limited The Williams Capital Group, L.P. Samuel A. Ramirez & Company, Inc. UBS Securities LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 8, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions Dreyfus Investment Grade Funds, Inc. -Dreyfus Short Term Income Fund On September 5, 2012, Dreyfus Short Term Income Fund, a series of Dreyfus Investment Grade Funds, Inc. (the "Fund"), purchased 835 1.250% Notes due 2015 issued by WellPoint, Inc. (CUSIP No. 94973VAZ0) (the "Notes") at a purchase price of $99.959 per Note including an underwriting discount of $0.350. The Notes were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated BB&T Capital Markets, a division of Scott and Stringfellow, LLC The Huntington Investment Company UBS Securities LLC SunTrust Robinson Humphrey, Inc. Fifth Third Securities, Inc. Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC Deutsche Bank Securities Inc. Mitsubishi UFJ Securities (USA), Inc. Morgan Stanley & Co. LLC Mizuho Securities USA Inc. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC PNC Capital Markets LLC SMBC Nikko Capital Markets Limited Accompanying this statement are materials made available to the Board of Trustees for the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at a Board meeting held on November 8, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions Dreyfus Investment Grade Funds, Inc. -Dreyfus Intermediate Term Income Fund On September 5, 2012, Dreyfus Intermediate Term Income Fund, a series of Dreyfus Investment Grade Funds. Inc. (the "Fund"), purchased 3,770 1.250% Notes due 2015 issued by WellPoint, Inc. (CUSIP No. 94973VAZ0) (the “Notes”) at a purchase price of $99.959 per Note including an underwriting discount of $0.350. The Notes were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated BB&T Capital Markets, a division of Scott and Stringfellow, LLC The Huntington Investment Company UBS Securities LLC SunTrust Robinson Humphrey, Inc. Fifth Third Securities, Inc. Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC Deutsche Bank Securities Inc. Mitsubishi UFJ Securities (USA), Inc. Morgan Stanley & Co. LLC Mizuho Securities USA Inc. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC PNC Capital Markets LLC SMBC Nikko Capital Markets Limited Accompanying this statement are materials made available to the Board of Trustees for the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at a Board meeting held on November 8, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions Dreyfus Investment Grade Funds, Inc. -Dreyfus Intermediate Term Income Fund On September 11, 2012, Dreyfus Intermediate Term Income Fund, a series of Dreyfus Investment Grade Funds, Inc. (the "Fund"), purchased 3,265 2.550% Senior Notes due September 18, 2015 issued by The Royal Bank of Scotland Group plc (CUSIP No. 780099CC9) (the "Notes") at a purchase price of $99.943 including an underwriting discount of $0.300. The Notes were purchased from RBS Securities Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: RBS Securities Inc. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. BMO Capital Markets Corp. CIBC World Markets Corp. HSBC Securities (USA) Inc. Wells Fargo Securities, LLC nabSecurities, LLC RBC Capital Markets, LLC TD Securities (USA) LLC UBS Securities LLC Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 8, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions Dreyfus Investment Grade Funds, Inc. -Dreyfus Short Term Income Fund On September 11, 2012, Dreyfus Short Term Income Fund, a series of Dreyfus Investment Grade Funds, Inc. (the "Fund"), purchased 725 2.550% Senior Notes due September 18, 2015 issued by The Royal Bank of Scotland Group plc (CUSIP No. 780099CC9) (the "Notes") at a purchase price of $99.943 including an underwriting discount of $0.300. The Notes were purchased from RBS Securities Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: RBS Securities Inc. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. BMO Capital Markets Corp. CIBC World Markets Corp. HSBC Securities (USA) Inc. Wells Fargo Securities, LLC nabSecurities, LLC RBC Capital Markets, LLC TD Securities (USA) LLC UBS Securities LLC Accompanying this statement are materials made available to the Board of Trustees for the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at a Board meeting held on November 8, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions Dreyfus Investment Grade Funds, Inc. -Dreyfus Short Term Income Fund On November 27, 2012, Dreyfus Short Term Income Fund, a series of Dreyfus Investment Grade Funds, Inc. (the "Fund"), purchased 490 2.250% Notes due 2018 issued by Health Care REIT, Inc. (CUSIP No. 42217KAZ9) (the "Notes") at a purchase price of $99.501 including an underwriting discount of $0.600. The Notes were purchased from Deutsche Bank Securities Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated RBC Capital Markets, LLC Deutsche Bank Securities Inc. Comerica Securities, Inc. UBS Securities LLC Credit Agricole Securities USA Inc. RBS Securities Inc. Fifth Third Securities, Inc. The Huntington Investment Company KeyBanc Capital Markets Inc. Accompanying this statement are materials made available to the Board of Trustees for the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at a Board meeting held on February 21, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions Dreyfus Investment Grade Funds, Inc. -Dreyfus Intermediate Term Income Fund On November 27, 2012, Dreyfus Intermediate Term Income Fund, a series of Dreyfus Investment Grade Funds, Inc. (the "Fund"), purchased 2,900 5.125% Notes due 2043 issued by Health Care REIT, Inc. (CUSIP No. 42217
